         Case 3:19-cv-00209-VAB Document 133 Filed 02/21/20 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

ANNA MCNEIL                                         :
                                                    :
       Plaintiff,                                   :              CIVIL ACTION NO.:
                                                    :              3:19-cv-00209-VAB
v.                                                  :
                                                    :
YALE UNIVERSITY,                                    :
                                                    :              February 21, 2020
       Defendant.                                   :


               JOINT 26(f) REPORT OF PARTIES’ PLANNING MEETING

Date Complaint Filed:      February 12, 2019 (Amended May 13, 2019 & July 18, 2019)

Date Complaint Served: Waiver of Service filed March 1, 2019, as to defendant Yale
                             University.

Date of Defendant’s Appearance: April 17, 2019 (Attorneys Sconzo & Gooley)
                                April 23, 2019 (Attorneys Ellsworth & Field)


       Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, a conference was held

on February 20, 2020. The participants were:

               David Tracey, Esquire for Plaintiff, Anna McNeil
               Brendan N. Gooley, Esquire for Defendant, Yale University

I.     CERTIFICATION

       Undersigned counsel (after consultation with their clients and known witnesses) certify

that (a) they have discussed the nature and basis of the parties' claims and defenses and any

possibilities for achieving a prompt settlement or other resolution of the case; and (b) they have

developed the following proposed case management plan. Counsel further certify that they have

forwarded a copy of this report to their clients.
         Case 3:19-cv-00209-VAB Document 133 Filed 02/21/20 Page 2 of 9



II.     JURISDICTION

        A.      Subject Matter Jurisdiction

        This Court has subject matter jurisdiction over Plaintiff’s Anna McNeil’s remaining claim

under Title IX of the Education Amendments of 1972 (20 United States Code § 1681) pursuant to

28 U.S.C. § 1331.

        B.      Personal Jurisdiction

        Personal jurisdiction is not contested.

III.    BRIEF DESCRIPTION OF CASE

        A.      Claims of Plaintiff:

        Given the Court’s partial grant of Yale’s motion to dismiss, this case is now a single-plaintiff

case. Plaintiff Anna McNeil alleges that Yale University violated Title IX of the Education

Amendments of 1972 (20 United States Code § 1681) by exhibiting deliberate indifference to a

report Ms. McNeil made to her First-Year Counselor that she and other women were groped

without consent by male attendees at a Zeta Psi party in August or September of 2016.

        B.      Defenses and Claims (Affirmative Defenses, Counterclaims, Third Party
                Claims, Cross Claims) (either pled or anticipated) of Yale Defendants:

        Yale denies Plaintiff McNeil’s claim. Yale maintains that it was not deliberately indifferent

to Plaintiff’s alleged report; that Plaintiff is not entitled to any relief whatsoever; and that Plaintiff

opted not to take advantage of many available avenues for reporting sexual misconduct, including

that she failed to file a complaint with Yale’s University-Wide Committee on Sexual Misconduct.

Yale continues to evaluate possible affirmative defenses, counterclaims, third party claims, and

cross claims.

        C.      Defenses and Claims of Third Party Defendants:


                                                    2
         Case 3:19-cv-00209-VAB Document 133 Filed 02/21/20 Page 3 of 9



       Not applicable.

IV.    STATEMENT OF UNDISPUTED FACTS

       Counsel certify that they have made a good faith attempt to determine whether there are

any material facts that are not in dispute. The following material facts are undisputed:

               1.      Plaintiff McNeil is an undergraduate student enrolled at Yale.

               2.      Yale is an institution of higher education located in New Haven, Connecticut.

               3.      Yale has a First-Year Counselor Program.

V.     CASE MANAGEMENT PLAN

       A.      Initial Disclosures

        The parties will exchange amended Initial Disclosures based on the Court’s ruling on

Yale’s Motion to Dismiss by March 20, 2020. Plaintiff McNeil’s disclosure will include the

identity of the First-Year Counselor she alleged reported that she had been groped to.

       B.      Scheduling Conference

               1.      The Court has scheduled a discovery status conference for February 27,

                       2020. The parties believe that any scheduling issues can be addressed at

                       that conference.

       C.      Early Settlement Conference

               1.      The parties certify that they are considering the potential benefits of

                       attempting to settle the case before undertaking significant discovery or

                       motion practice and whether settlement discussions would be productive at

                       this time.

               2.      The parties may request an early settlement conference.

               3.      If and when a settlement conference is held, the parties prefer a settlement

                       conference with a magistrate judge or private mediator.
                                                3
         Case 3:19-cv-00209-VAB Document 133 Filed 02/21/20 Page 4 of 9



               4.      The parties are discussing whether to request a referral for alternative dispute

                       resolution pursuant to D. Conn. L. Civ. R. 16.

       D.      Joinder Of Parties, Amendment Of Pleadings, And Motions Addressed To The
               Pleadings

       The parties have discussed any perceived defects in the pleadings and are unable to agree

on resolution of any issues related to the sufficiency of the pleadings.

       Plaintiff’s Position:

               1.      Plaintiff’s position is that she should be allowed until May 22, 2020 to file

                       motions to join additional parties or to file motions to amend the pleadings.

       Defendant’s Position:

               2.      Defendant’s position is that Plaintiff should not be allowed to file motions

                       to join additional parties or to file motions to amend the pleadings in light

                       of the Court’s guidance in its Ruling on the Defendants’ Motions to

                       Dismiss. Defendant reserves its right to object to any request to amend.

                       Defendant’s position is that if the Court grants any amendment, it should

                       have 30 days from the date of the Court’s order granting leave to amend to

                       respond to Plaintiff’s.

       E.      Discovery

       Recognizing that the precise contours of the case, including the amounts of damages at

issue, if any, may not be clear at this point in the case, in making the proposals below concerning

discovery, the parties have considered the scope of discovery permitted under Fed. R. Civ. P.

26(b)(1). At this time, the parties wish to apprise the Court of the following information regarding

the “needs of the case:”



                                                  4
 Case 3:19-cv-00209-VAB Document 133 Filed 02/21/20 Page 5 of 9



        1.       The parties anticipate that discovery will be needed on Plaintiff McNeil’s

Title IX claim that arises from and relates to her allegations that Yale was deliberately

indifferent to her report that she and others were groped at a Zeta Psi party in August or

September of 2016. The forgoing should not be construed as a limitation on the right of the

Parties to propound discovery as allowed by the Federal Rules of Civil Procedure on any issue

of liability or damages in this case.

        2.       All discovery, including depositions of expert witnesses pursuant to Fed. R.

Civ. P. 26(b)(4), will be completed by May 28, 2021.

        3.       Discovery will be conducted in phases.

             •   Fact Discovery: Discovery relating to Plaintiff’s individual claim for

                 liability and damages alleged in the operative complaint will be

                 completed by December 8, 2020.

             •   Expert Discovery: Discovery relating to disclosed experts pursuant to

                 Fed. R. Civ. Proc. 26 may be conducted simultaneously with fact

                 discovery and after the completion of fact discovery. Expert discovery

                 will be completed by May 28, 2021.

        4.       The parties anticipate that the plaintiff will require a total of 10 depositions

of fact witnesses and that the defendants will require a total of 6 depositions of fact

witnesses. The depositions will be completed by December 8, 2020.

        5.       The parties do not request permission to serve more than 25 interrogatories.

        6.       Plaintiff will designate all trial experts and provide opposing counsel with

reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by January 22, 2021.

Defendant will designate all trial experts and provide opposing counsel with reports from


                                            5
 Case 3:19-cv-00209-VAB Document 133 Filed 02/21/20 Page 6 of 9



retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by March 26, 2021. Plaintiff may provide

rebuttal expert reports no later than April 30, 2021. Depositions of such experts will be

completed by May 28, 2021.

       7.      The parties disagree as to when Plaintiff should disclose a damages analysis:

       Plaintiff’s Position:

       Plaintiff’s position is that a damages analysis should be provided by the plaintiff no

later than the close of expert discovery.

       Defendant’s Position:

       Defendant’s position is that a damages analysis should be provided by the plaintiff

no later than May 29, 2020.

       8.      Undersigned counsel (after consultation with their respective clients

concerning computer-based and other electronic information management systems,

including historical, archival, back-up and legacy files, in order to understand how

information is stored and how it may be retrieved) have discussed the disclosure and

preservation of electronically stored information, including, but not limited to, the form in

which such data shall be produced, search terms to be applied in connection with the

retrieval and production of such information, the location and format of electronically

stored information, appropriate steps to preserve electronically stored information, and the

allocation of costs of assembling and producing such information. The parties agree to the

following procedures for the preservation, disclosure and management of electronically

stored information: The parties have begun the process of meeting and conferring with

respect to the review and production of electronically stored information. To the extent not

already done, the parties will also immediately take all reasonable measures to preserve


                                            6
 Case 3:19-cv-00209-VAB Document 133 Filed 02/21/20 Page 7 of 9



electronically stored information that has potential relevance to the parties’ respective

claims and defenses, including on all computers (i.e. desktops, laptops or other computing

devices), networks, personal devices (i.e. iPhones, Blackberries and smartphones), data and

information storage and other archival systems, and other electronic devices, software, and

hardware within their respective possession, custody or control.

       9.      Undersigned counsel (after consultation with their clients) have also

discussed the location(s), volume, organization, and costs of retrieval of information stored

in paper or other non-electronic forms. The parties agree to the following procedures for

the preservation, disclosure and management of such information: If they have not already

done so, the Parties will immediately take all reasonable measures to preserve hard-copy,

written, and other physically tangible documents and things potentially relevant to the

parties’ respective claims and defenses.


       10.     Undersigned counsel have discussed discovery procedures that minimize

the risk of waiver of privilege or work-product protection, including procedures for

asserting privilege claims after production. The parties agree to the following procedures

for asserting claims of privilege after production:

               a.      The parties will jointly request a Court order pursuant to Federal
                       Rule of Evidence 502(d) that neither the attorney-client privilege
                       nor the work product protection is waived by disclosure connected
                       with this litigation. If information is produced in discovery and is
                       subject to a claim of privilege or of protection as trial preparation
                       material, the party making the claim may notify any party that
                       received the information of the claim and the basis for it. After
                       being notified, a party must promptly sequester the information and
                       any copies it has and may not use or disclose the information until
                       the claim is resolved. If the receiving party does not dispute the
                       producing party’s claim of privilege or work product, the receiving
                       party shall promptly return the information or destroy it. If the
                       receiving party disputes the privilege or work product claim, it may

                                           7
         Case 3:19-cv-00209-VAB Document 133 Filed 02/21/20 Page 8 of 9



                                 promptly present the information to the Court under seal for a
                                 determination of the claim, or the receiving party may inform the
                                 producing party in writing that it disputes the claim. The producing
                                 party may then promptly move the Court for an Order to return the
                                 electronically stored information. If the receiving party disclosed
                                 the information before being notified, it must take reasonable steps
                                 to retrieve it. The producing party must preserve the information
                                 until the claim is resolved.

               11.     A Post-Discovery Telephonic Status Conference will be held on June 11,

2021.


        F.     OTHER SCHEDULING ISSUES

        Not applicable.

        G.     SUMMARY JUDGMENT MOTIONS

        Summary judgment motions, which must comply with Local Rule 56, will be filed on or

before July16, 2021. The party opposing summary judgement will have 60 days from the filing of

a motion for summary judgment to file opposition briefs. The party moving for summary judgment

will have 30 days from the filing of any opposition brief to file a reply brief.

        H.     JOINT TRIAL MEMORANDUM

        The Joint Trial Memorandum required by the Standing Order on Trial Memoranda in Civil

Cases will be filed within 30 days of the ruling on dispositive motions, should such motions be

filed, or within 45 days after the close of discovery if no dispositive motions are filed.

VI.     TRIAL READINESS

        The case will be ready for trial within 30 days of the filing of a Joint Trial Memorandum

if dispositive motions are filed or forty-five days of the filing of a Joint Trial Memorandum if no

dispositive motions are filed.




                                                   8
         Case 3:19-cv-00209-VAB Document 133 Filed 02/21/20 Page 9 of 9



       As officers of the Court, undersigned counsel agree to cooperate with each other and the

Court to promote the just, speedy and inexpensive determination of this action.



Plaintiff Anna McNeil,

By: /s/ David Tracey                                        Date: February 21, 2020
David H. Tracey, Esq.*

SANFORD HEISLER SHARP, LLP
1350 Avenue of the Americas, 31st Floor
New York, New York 10019
Telephone: (646) 402-5650
Facsimile: (646) 402-5651
dtracey@sanfordheisler.com
*admitted pro hac vice




Defendant Yale University,


By: /s/Brendan N. Gooley__________________                  Date: February 21, 2020
Brendan N. Gooley, Esq.
Carlton Fields
One State Street, Suite 1800
Hartford, CT 06103
BGooley@carltonfields.com
T: 860-392-5022
F: 860-392-5058
Federal Bar Number: ct30584




                                                9
